United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 13, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60941
                           Summary Calendar


NAIM ALLMETA,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A95 903 618
                         --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Naim Allmeta appeals from the decision of the Board of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of his requests for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).

         Allmeta argues that the IJ erroneously concluded that he

failed to establish past persecution or a well-founded fear of

future persecution warranting asylum.     He also argues that the

case should be remanded because the IJ did not address his claim

for relief under the CAT.     Finally, he asks this court to extend

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60941
                                  -2-

his grant of voluntary departure during the pendency of appellate

review.

     Because Allmeta has failed to show that the evidence is so

compelling that no reasonable factfinder could conclude against

the IJ’s determination that he is not entitled to asylum, we must

affirm that finding.     See Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).    Because he does not specifically challenge

the IJ’s denial of his request for withholding of removal, that

issue is deemed abandoned.     See Calderon-Ontiveros v. INS, 809

F.2d 1050, 1052 (5th Cir. 1986).

     The IJ’s consideration of Allmeta’s CAT claim was

sufficient.    See Roy v. Ashcroft, 389 F.3d 132, 140 (5th Cir.

2004).    Accordingly, there is no need to remand the case for

further consideration.    Allmeta’s request for an extension of

voluntary departure, assuming we have the authority to consider

it, is denied.    See Tesfamichael v. Gonzales, 411 F.3d 169, 171-

72 (5th Cir. 2005).

     PETITION DENIED.